 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    EPHRAIM JENKINS,                                Case No.: 1:20-cv-00118-SKO (PC)

12                        Plaintiff,                  ORDER TO SHOW CAUSE WHY MOTION
                                                      TO PROCEED IN FORMA PAUPERIS
13           v.                                       SHOULD NOT BE DENIED

14    J. MCKAY, et al.,                               (Doc. 2)

15                        Defendants.                 21-DAY DEADLINE

16

17          Plaintiff Ephraim Jenkins moves the Court to proceed in forma pauperis (IFP). (Doc. 2.)

18   According to the certified account statement attached to his motion, Plaintiff has received, on

19   average, monthly deposits of $166.93 to his inmate trust account over the past six months,

20   totaling approximately $1,000. (Id.) As this is more than enough to pay the $400 filing fee in this

21   action, Plaintiff must show why he is entitled to IFP status.

22          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

23   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.

24   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed care must be

25   employed to assure that federal funds are not squandered to underwrite, at public expense, either

26   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material

27   part, to pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-MDD, 2015

28   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586 F. Supp. 848,
 1   850 (D.R.I. 1984)). Hence, “the court shall dismiss the case at any time if the court determines

 2   that the [plaintiff’s] allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

 3            Plaintiff may have adequate funds to be required to pay the filing fee in full to proceed in

 4   this action. Accordingly, within 21 days of the date of service of this order, Plaintiff shall show

 5   cause why his motion to proceed IFP should not be denied, and why this action should not be

 6   dismissed without prejudice to refiling with prepayment of the filing fee. Failure to respond to

 7   this order will result in dismissal for failure to obey a court order.

 8
     IT IS SO ORDERED.
 9
10   Dated:     January 27, 2020                                    /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
